
	
		II
		112th CONGRESS
		1st Session
		S. 435
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mr. Burr (for himself,
			 Mr. Johanns, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to increase the exclusion for employer-provided dependent care
		  assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Child and Dependent Care FSA
			 Enhancement Act.
		2.Increase in exclusion for employer-provided
			 dependent care assistance
			(a)In generalSubparagraph (A) of section 129(a)(2) of
			 the Internal Revenue Code of 1986 (relating to dependent care assistance
			 programs) is amended by striking $5,000 ($2,500 and inserting
			 $7,500 (half such dollar amount.
			(b)Inflation adjustmentParagraph (2) of section 129(a) of such
			 Code is amended by redesignating subparagraph (C) as subparagraph (D) and by
			 inserting after subparagraph (B) the following new subparagraph:
				
					(C)Inflation adjustmentIn the case of any taxable year beginning
				in a calendar year after 2011, the $7,500 amount in subparagraph (A) shall be
				increased by an amount equal to—
						(i)such dollar amount, multiplied by
						(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2010 for
				calendar year 1992 in subparagraph (B) thereof.
						Any increase determined under the
				preceding sentence shall be rounded to the nearest multiple of
				$100..
			(c)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			
